 MCLEAN HOSPITALMcLean Hospital, a Division of Massachusetts Gen-eral Hospital and Laurence Malin. Case i-CA-15552September 30, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 20, 1981, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, the Respondent filed cross-excep-tions and a brief in support thereof and in opposi-tion to the General Counsel's and the ChargingParty's exceptions, and the Charging Party filed abrief in opposition to the Respondent's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.I The General Counsel and the Charging Party have excepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings. The Charging Party also asserts thatthe Administrative Law Judge was biased against the Charging Party inhis interpretation of testimony at the hearing. Upon our full considerationof the record, we perceive no evidence that the Administrative LawJudge prejudged the case or demonstrated a bias against the ChargingParty in his analysis or discussion of the evidence. Accordingly, we findwithout merit the Charging Party's allegation of bias on the part of theAdministrative Law Judge.Member Hunter adopts the decision of the Administrative Law Judge,for the reasons stated by the Administrative Law Judge, except that hefinds no Weingarten violation on the ground that he would not extendWeingarten to the nonunion context. See his dissent in Materials ResearchCorporation, 262 NLRB 1010 (1982). Furthermore, Member Hunter doesnot believe that employees have the right to preinterview consultationwith their representative. See his dissent in Pacific Telephone A Telegraph,262 NLRB 1048 (1982).In adopting the Administrative Law Judge's dismissal of the complaint,Member Jenkins and Member Zimmerman rely on evidence credited bythe Administrative Law Judge that Charging Party Malin refused to re-spond adequately to legitimate questions by management representativesconcerning his unauthorized entry into the Respondent's hospital facilitywith an unidentified person. In view of the sensitive psychiatric patientcare responsibilities undertaken at the Respondent's facility, the Respond-ent had ample business justification for seeking to elicit such informationfrom Malinm In these circumstances, it is evident that Malin's refual torespond adequately to the Respondent's legitimate inquiries reasonablysubjected him to the imposition of discipline. They have carefully exam-ined the record, including the Respondent's disciplinary treatment towardother employees in a variety of circumstances, and find no basis to con-clude that Malin was disparately treated or otherwise discriminated264 NLRB No. 68ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.against because of his filing and aggressive pursuit of numerous unfairlabor practice charges and his written and verbal communications andprotests directed at management policies Further, they note that at theFebruary 1, 1979, interview with Supervisor Richards, Malin's requestdid not pertain to the participation of a representative or witness on hisbehalf, but concerned only Malin's attempt to postpone the interview inorder to secure legal advice from private counsel, of which there is noaffirmative evidence that such counsel acted as Malin's representative orwitness. Further, according to the credited evidence, at the February 2,1979, interview, Malin was offered an opportunity to forgo the interviewentirely but elected to participate voluntarily. In these circumstances,they find, in agreement with the Administrative Law Judge, that Malin'sdischarge was not attributable to any breach of Sec. 7 rights as set forthin N.LR.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).Although Member Jenkins and Member Zimmerman adopt the Admin-istrative Law Judge's dismissal of the complaint, they find it unnecessaryto consider, adopt, or rely on certain findings made by the Administra-tive Law Judge, in the following respects: (1) In view of the finding thatthe Respondent's discharge of Malin was not attributable to his filing andpursuit of unfair labor practice charges, protests, and other communica-tions directed at management, they find it unnecessary to consider oradopt the Administrative Law Judge's findings that Malin's activities inthis regard were not protected concerted activities under Sec. 7 of theAct and that the Regional Director's dismissal of two of Malin's previouscharges are properly a factor in determining concertedness herein. (2) Inthe absence of an allegation properly raising the issue of coercive interro-gation or any evidence in support thereof, they find it unnecessary toconsider or adopt the Administrative Law Judge's discussion concerningthe applicability herein of Johnnies Poultry Co., 146 NLRB 770 (1964).(3) Inasmuch as the evidence fails to establish that Malin's request at theFebruary I, 1979, interview pertained to the participation of a representa-tive or witness, and reveals that on February 2, 1979, Malin elected toparticipate voluntarily, after being given the option of forgoing the inter-view, they find it unnecessary to consider or adopt (a) the AdministrativeLaw Judge's findings and discussion concerning rights cognizable underWeingarten in circumstances other than those presented herein, (b) theAdministrative Law Judge's findings that Malin may have attended themeetings "to provoke an incident," that Malin would necessarily have at-tended the February 2 interview even if he had not heard the optiongiven to him to forgo the interview entirely, and that Malin's request for"a witness" prior to the February 2 interview referred to legal counsel,and (c) the Administrative Law Judge's finding that a make-wholeremedy would be inappropriate even if Malin had "acquired" Weingartenrights.Member Jenkins dissented in Coca-Cola Bottling Co. of Los Angeles, 227NLRB 1276 (1977), cited by the Administrative Law Judge, and wouldnot, in any event, rely on the majority decision in that case.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard before me for 13 days in December 1979and January and February 1980 in Boston, Massachu-setts, based upon a charge filed by Laurence Malin, anindividual (herein Malin), on February 1, 1979, and acomplaint issued by the Acting Regional Director forRegion I of the National Labor Relations Board on June22, 1979.' The complaint alleges that McLean Hospital,I All dates herein are in 1979 unless otherwise specified.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Division of Massachusetts General Hospital (herein Re-spondent and/or McLean), violated Section 8(aX1) and(4) of the National Labor Relations Act, as amended, byits threat of discipline and suspension and discharge ofLaurence Malin following its refusal to allow representa-tion of Malin at several investigatory interviews. In addi-tion, Respondent gave reasons for Malin's separation tothe state unemployment agency which General Counselalleges are false and misleading. Respondent's timelyanswer denied the commission of any unfair labor prac-tices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by General Counsel, Respondent, and the ChargingParty. All briefs were duly considered.2Upon the entire record3in this case and from my ob-servation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat McLean Hospital, a Division of Massachusetts Gen-eral Hospital, is a Massachusetts corporation engaged inthe treatment and care of mentally ill patients at its Bel-mont, Massachusetts, location. Jurisdiction is not in issue.McLean has a gross annual income exceeding $250,000and in the past 12 months, in the course and conduct ofits business operations, purchased and received at its Bel-mont, Massachusetts, facility foodstuffs and medical sup-plies transported in interstate commerce from Statesother than the State of Massachusetts. I conclude andfind that McLean Hospital, a Division of MassachusettsGeneral Hospital, is a health care institution within themeaning of Section 2(14) and is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. ISSUES1. Whether Respondent violated Section 8(aXl) of theAct by denying Malin's request to consult with his coun-sel before continuing the interview on February 1.2. Whether Respondent violated Section 8(a)(1) of theAct by threatening to issue a disciplinary warning toMalin during the February I interview.2 Much of the Charging Party's brief posed arguments on issues non-existent in this case because they were outside the scope of the charge,outside the scope of the complaint, unrelated to any material fact thatmust be proven, too remote to be considered in resolution of the ultimatefact or they represented consideration, reconsideration, and reconsider-ation again of an issue previously laid to rest.s A joint stipulation to amend the record was filed by General Counseland Respondent with notice to and service on the Charging Party. I re-ceive the stipulation into the record as AI. Exh. I. Several letters fromparties in this case were received by me subsequent to the brief due date.Other than to acknowledge their receipt herein, I have not consideredthe substance of either in the resolution of the issues in this case.3. Whether Respondent violated Section 8(a)( I) of theAct by denying Malin's request for presence of a witnessat the February 2 interview.4. Whether the suspension of February 1 and the dis-charge of February 2, 1979, violated either Section8(aX)() or Section 8(a)4) or both.5. Whether the information supplied to the state unem-ployment agency by Respondent was such that it violat-ed Section 8(aXl).IIl. BUSINESS OF RESPONDENTMcLean Hospital, a Division of Massachusetts GeneralHospital, is a corporation engaged solely in the psychiat-ric care of the mentally ill. It has a single facility in Bel-mont, Massachusetts, which is composed of many sepa-rate cottages and buildings designed to implement the ap-proach McLean has to rehabilitation and treatment. Eachcottage or building has a nursing staff headed by a clini-cal nursing supervisor. All units receive 24-hour cover-age by the shift staff consisting of a charge nurse, childcare workers, or mental health workers. Each unit hassome degree of security with several units being locked,with access only by key or identification from within.The child care workers and mental health workers areassigned to particular units but are required to "float"and work temporarily in other units to maintain the re-quired staff or to augment a particular staff for onereason or another. Usually each staff person is identifiedwith his assigned unit. Child care workers work with thechildren patients and mental health workers work withthe adult patients.The rules and policies relating to all units are adminis-tered and enforced by the personnel office and the var-ious management levels in each medical division. In thiscase we are concerned with the nursing department man-aged by Rose Marie Hobson, director of nursing. Allnurses, child care workers, and mental health workersare responsible to the director and her supervisors. Theduties and responsibilities of the child care workers andmental health workers are, for all practical purposes,identical.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background4Malin was employed by McLean in April 1974 as achild care worker. His assigned unit was Hall Mercer,Children's Center. On January 18, 1976, Malin wrote aletter to Mrs. Smith, associate director of nursing, re-questing a transfer to an adult unit, containing some sug-gestions for personnel administration changes, asking tobe supervised by someone other than Clinical NursingSupervisor Tierney and denying any work performancedeficiencies.On March 5, 1976, Malin submitted another transferrequest through Mrs. Smith and indirectly the personneldepartment. On March 15 Malin circulated a question-naire for staff ideas delineating the specifics for any re-4The background facts are from undisputed testimony and exhibits ad-mitted into the record for this specific purpose.460 MCLEAN IIOSPI[ALsponses. The responses were to be the foundation for apersonal report by Malin on the Children's Center. Malinanticipated the report to be 50 pages and the informationsupplied was to be for tabulation for his making of gen-eral conclusions. Malin retained sole responsibility forthe report. On March 18 Malin was suspended by Tier-ney for the unauthorized initiation of his survey. Tierneystated that Malin had violated McLean's policy of seek-ing prior approval of such projects. Malin questionedTierney's authority and stated he would report to workanyway, whereupon Tierney directed him in writing notto appear on McLean grounds. The following day Malirfiled his first charge, in a series of charges, with thecBoard's Regional Office for Region 1 contending the sus-pension was based upon his concerted activities. OnMarch 22 Malin wrote six letters to McLean manage-ment and professionals with copies of the others attachedto each individually addressed letter. Malin. in his letterto Dr. Onesti, director of child psychiatry. claimed obvi-ous program deficiencies, suggested talking about hisperceptions and learning the perceptions of Dr. Onesti.stating he wanted to assemble his thoughts and havequestions and preliminary proposals clearly and carefull>worked out before speaking or writing. Malin furtherstated that he did not need permission to prepare a sub-jective letter or to circulate notes among friends and co-workers. Malin also stated that it was his belief that theChildren's Center could become an outstanding place of-fering superb and imaginative care for children as well asthe generation of new knowledge about children, theirproblems, and needs. Malin wrote:Yet, I think, patient and staff needs will have to beapproached very differently if the Children's Centeris to succeed other than just financially. One couldargue that new institutions always hav'e problmcrs.but that is too facile and unacceptable an excusewhen changes in attitude and treatmeint of people.not financially costly, could, I submit. greatly in-prove things.Malin's letter to Mrs. Makin, director of nursing, was hisformal complaint against nurse Tierney and Mrs. Smith.He stated:Since my suspension results from attempting to prepare a fifty (50) page constructive criticism of whatseems to me the Children's Center's continuing andwidely shared personnel grievances, morale prob-lems and program deficiencies-a subjective pullingtogether of ideas and hopefully beneficial and effec-tive proposals, in no way "research"-, I do not be-lieve I can expect real justice from the Children'sCenter's nursing administration. Hence, I ask foryour intervention on my behalf and that of thepeople with whom I work and the patients forwhom we care.Malin's letter to the board of trustees of the Massachu-setts General Hospital/McLean Hospital explained thedrift of contemporary law and public opinion to bhe hi *d-ing boards of trustees accountable for the actions of cm-ployees. Malin states that only a malcontent (a conditionakin to hypl)chrondria) or a deeply concerned personworking tiir the inplroveminnt aiid xsel-being of the insti-tution in \htuci he is employed would write to trustees.Malil referred io hit report ai a "modest effort of mineto sslitkI a fifts p:,ge le!teli is a ctstructixe 'personalreport' of my perceliiin" In his letter to I)r. Frazier.psychiatrist in chief. Mlailin explained:I was in the process of vxritine a "personal report"in the form of a fifty page letter on continuingmorale prbhlems. grievances and what seem to meprograml deficilc ies in hopoe (f making construc-tively beneficial] prliopfla!s for change in the Chil-dren's Cent rl-.Malin wrote to Dr. 1) Marnc ffe. director of McLean, re-questing that the hospital conlene a grievance committeeand making a spccifit reuuett foir persons to sit on thecommittee to ine, tlgate his usp!it!sion. On March 23Holh. personel di'cchti. rcspoinded to Malinm' letterstating an irmvc',tigitm of hisg sit',peIolson lals in progress.During April 1976 M:ilin \5rote Hohy. personnel direc-tor. accusing \l(l c In of dilaors itictics .alid a coserupof maladministration in the Children', Center. On April22 Malin sas re irstited to Mcl.tan' adult unit anrd re-ceised pay for th: ie ' il , t ias t uspend(ed On April 28the first chailtr ,: \i s il hlr a\. s. ith the NI RB's Re-gional ()ffice appro\ hi.On Mla 5, 1')"h. M:iin file d his eccond charge claim-ing discrimination Inxoled in reinstatemcrit A non-Board adiusltmeU i %r:ol. rll,.' asITU] M.lin withdlrew thecharge tm Iiint 4 .7177h ()1n J.,lrc 14. !')6. Malip suggest-ed in a itleter ton F)r I)Dc'i'ineffi ihat lr;lrivinec cornmril!tce illnvstlgate \s'.l:t \F ip -:.'ih n d mal.adniistrationMalin',; purt-sei f',r oii h a3 lnnlilltce v.ouild be to makeAit ;pce' report dte'irl l to i r1(:ivt a epc titiorn of whatN, ii , hLi, d l oone , I'l 'i '\cr Till Wst 3 nmonts in re-sp'l it.', Ihli atlen''t hl.' tn ff'r i,- ': hospital admitnistra-uilirn c itisCil ,r:dl otlr .gtr'till aimed i iniproving thec,: rail work iitutiln :n the Childrell's CenterMel eii's pr i'n, ! I depa--rtltr;I ccr responded WithMllin clhalmil r, 'hai! ",ork perlft;.rnmarnc, prohimcns" suchas his prir nr dlis ,]i:, -v I. rc ntot suthjeci to tie grine\rinceproc durt .Nditi\r:dnb. Maliin \ ri, told 1o quit corre-si.m; : 'g xsitt' h cpital tlficT ils. rndlinited, NMalin again,rote l). [)eNr iletAiffe Or Jirtle ' ' 197t. claimine a con-tinueld c-,t' i of nial;iiltiristratiort tnd repcated viola-tioi's o1! the Ni RA, orairact ;as. pre fe'-ional ethics, andthe first 1m ifdriTrIl. \ahlin tieId hie ould seek the aidof the Joint C(ninissio on Acci di.tatlcl of Hospitals,the He:llth & Welfaire Departmentt. l.ah,i Department.JtilicCe l)epartrint. St:,!-' Meital & Puctlic HealthBal'rd, State Ratc S tIing Corntminisioni, Board of Regis-trationr in Mediciinc & Nursing. He~alth Facilities AppealBoatrd publ', .ird pri\; tt bhird- party insuree'. state andFederal COrti:. iati puhlic opinint Malin wroteIt is in th, h ,s)pital'\ ietrsi stteat i spec.ial ad hoegrin'a\ .i0ce , o!'!ilt' ' ii , .tan0:' he iimmediatelycon\ eni-d t(o ]o, qi into hi'. lunj}i , ,uipcnsion, thtcoildili.S atiloMilig it llaid t!;i SeriOLus questions ithas ai acd TIhe mrnlrmittr c should itc chat ged with461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation of detailed allegations I shall presentto it and with making an open report of conclusionsand recommendations. I shall expect to testifybefore the committee at length.The same day Malin wrote Cater, in personnel, con-cerning "my charges of cover-up of maladministration inthe Children's Center remains tainting the entire hospitaladministration." Malin admonished the hospital that con-stitutional violations could result in loss of Federalmoneys and requested an appointment with Mrs. Makinto discuss conditions in the Children's Center relating tonursing. Cater set up a meeting for Malin with Mrs.Hobson, director of nursing, for July 1, 1976.Malin met with Hobson on July 1 and, getting no sat-isfaction, wrote Hobson on July 19. Malin continued hisargument for an investigation into his suspension, themaladministration of the hospital, and the latest malfea-sance of the board of trustees by its refusal to answerMalin's letters.In December 1976 Malin contacted the Joint Commis-sion on Accreditation of Hospitals arranging to supplyinformation during the survey of McLean by the JCAH.On December 31 Malin informed McLean that he in-tended to supply information to the JCAH and requestedcertain hospital documents to prepare his presentation.He requested of the Children's Center a copy of the ac-tivities program plan. Malin stated that he was goingbefore the commission as representative of other employ-ees, present and past, seeking only improvement in theoverall work situation in the Children's Center.On January 17, 1977, Malin presented his report to theJCAH.5Malin again stated that he was representing him-self and other employees of McLean and expressly re-served his common law copyright to the entire report.His report included, inter afia, "Planning a children'scenter," nurses with ethical courage, and excerpts fromother works dealing with hospital management quoting"the greatest commitmentmanagement can make to staffdevelopment can be summed up in one word: Listen."On March 4, 1977, Malin received a verbal warningfrom Clinical Nursing Supervisor Wahl for failing todeal cooperatively with his immediate supervisors andother supervisors. Wahl stated that continuation of theseproblems or other performance problems could lead todisciplinary action including termination. On March 7Malin filed his third charge alleging that the warning andthreat of discharge were for his concerted activities andfor filing charges.On April 15 the Regional Director dismissed the8(a)(4) portion of the charge. This same day Malin re-ceived his annual appraisal which, inter alia, stated thatMalin does not follow lines of communication and cir-cumvents his supervisor specifically telling her there isno need to discuss issues with her. The conclusion wasthat Malin needed considerable improvement. Malin ob-jected to the appraisal on April 19 and filed his fourthcharge on April 20, 1977, alleging discrimination in hisa The report, G.C Exh. 36, was rejected as an exhibit of Malin's con-certed activities and/or to show Respondent's animus toward Malin.General Counsel moved in his brief to admit the exhibit and upon reflec-tion I reverse my ruling and admit G.C Exh. 36 into the record.appraisal because of concerted activities. On April 21Malin amended the fourth charge adding a violation ofthe no-solicitation/no-distribution rules. On April 28 theRegional Office issued an 8(a)(1) complaint while Malinappealed the dismissal of the 8(a)(4) portion.On June 1, 1977, Malin filed his fifth charge allegingdiscrimination against employee Garry Leopold. Thissame day the Regional Director dismissed the 8(a)(4)portion of the fourth charge. On June 16 Malin with-drew the fifth charge in its entirety.The Regional Director on July 18, 1977, approved asettlement agreement on the third and fourth charges re-quiring a withdrawal of the oral warning referenced inthe March 4 letter and removal of references to "groupdiscussions" and the oral warning from Malin's annualappraisal of April 15, 1977. The settlement specified thatthe hospital could still require its employees to followlines of communication and supervision established bythe hospital.In August 1977 a new nursing instructor was installed.On September 1 Malin authored and typed an open letterto the new instructor. The letter is suggestive of: a betterform of supervision than had occurred in the past, effica-cious management of children, changes in the physicalsetup of the Children's Center, changes in the philosophyof the Center and society today, and pathology of chil-dren and staff personality traits as an influence on thechildren patients. Malin suggested to one coworker thatemployees should sign the letter and it was distributedfor employee signatures. On September 12 Hobson, di-rector of nursing, sent a letter to Malin reminding him ofthe lines of communication and supervision and particu-larly that matters relative to patient care and safety mustbe immediately directed to the nurse in charge responsi-ble for the unit. On September 20 Malin filed his sixthcharge alleging Hobson's letter to be discriminatorilymotivated in retaliation for concerted activities.On October 18, 1977, the Regional Director dismissedthe sixth charge affirmatively explaining that Hobson'sSeptember 12 letter was a privileged communication ofthe hospital. This same day Malin filed his seventhcharge alleging the hospital's no-solicitation and no-dis-tribution rules to be violative. The next day Malinamended the seventh charge to include the hospitalethics-confidentiality policies and rules as violative of theNLRA and the first amendment of the U.S. Constitution.The charge was also amended by Malin alleging that thehospital denied Malin a transfer and his request for sev-eral annual reports because he engaged in concerted ac-tivities. On October 30 Malin requested to withdrawfrom the settlement agreement for the third and fourthcharges specifically because he contended that theBoard's notice was illegal and discriminatory. The fol-lowing day he appealed the Regional Director's dismissalof his sixth charge.On November 2, 1977, Malin filed his third amend-ment to the seventh charge adding Massachusetts Gener-al Hospital Corporation as a charged party and also filedhis eighth charge alleging discrimination against nurseEllen Petersen. On November 14 the Regional Director462 MCLEAN HOSPITALdenied Malin's request to withdraw from the settlementof the third and fourth charges.The following month on December 16 the RegionalDirector dismissed Malin's eighth charge. Malin, on De-cember 27, filed his ninth charge alleging that the hospi-tal ethics policy and confidentiality rule recently revisedwere still violative of the Act. On December 30 Malin'sappeal of the dismissal of his sixth charge was denied bythe General Counsel in Washington.On January 17, 1978, Malin amended his ninth chargeadding as an alleged violation the newly revised no-so-licitation rule and the first amendment to the U.S. Con-stitution as further basis for a violation of denial of freeassociation. This same day Malin filed his 10th charge al-leging the new no-solicitation rule as a further violationof the NLRA. On January 27 Malin's further appeal ofthe Regional Director's dismissal of his sixth charge wasdenied.On February 6, 1978, Malin filed a motion to stay thesettlement of the third and fourth charges basing hismotion upon the Board's language in the "Notice to Em-ployees" which Malin claimed was discriminatory andunlawful on its face.On May 9, 1978, the Regional Director dismissed the8(a)(4) allegations of Malin's 7th, 9th, and 10th chargesbut allowed the 8(a)(1) allegation of no-solicitation andethics. Additionally, the Regional Director found no vio-lation in McLean's handling of Malin's recent transfer re-quest nor in McLean's refusal of Malin's request forannual reports of the hospital. The Regional Directorfurther stated that nursing stations are working areas so aprohibition against the distribution of material in thoselocations is not unlawful.The next month, on June 6, the Regional Directorwrote Respondent that complaint would issue on 8(a)(l)issues of the 7th, 9th, and 10th charges and the no-solici-tation allegations of the 4th charge since the settlementagreement of the 4th charge had been partially revoked.In July the Regional Director nullified his previousrevocation of the settlement of the 4th charge and decid-ed to issue complaint on the 7th, 9th, and 10th chargesonly.6On July 13 Malin demanded of the General Coun-sel in Washington that the settlement agreement for thethird and fourth charges be set aside. The General Coun-sel instead, on August I, affirmed the Regional Direc-tor's action and denied Malin's request.On September 25 Malin sent to the hospital a 5-by-7-inch card with the legend:Attention EmployeesI and other hospital employees are forming, protect-ed under the National Labor Relations Act and theFirst and Fourteenth Amendments to the U.S. Con-stitution, a workers' grouping for the general im-provement of working conditions (broadly con-strued) at McLean and Massachusetts General Hos-pital-the Massachusetts General Hospital Corpora-tion.6 General Counsel moved in brief to admit G.C. Exh. 65; however, Ireaffirm my ruling rejecting the exhibit and deny his motion for admis-sion.We need your help, ideas, suggestions, grievances;we need your support!Please write, including your home telephonenumber, to:Laurence Malin[Mental Health Worker, Bowditch I,Night shift]20 Irving StreetBelmont, Massachusetts 02178Malin requested that the hospital post the notice andsupply him with copies of McLean's and MassachusettsGeneral Hospital's annual reports.In the next several months Malin spent time preparingfor the January 1979 hearing of the 7th, 9th, and 10thcharges and placed advertisements in the communicationbooks in the various units at McLean, inviting employeesto the coming hearing.On December 8, 1978, Malin, accompanied by Region-al Office staff attorney Sax, during Malin's nonworkinghours visited a locked patient unit at McLean, SouthBelknap I. Access to the unit was gained by Malin's setof hospital keys. Sometime later the Regional Office andRespondent considered settlement of the case arising outof charges 7, 9, and 10. Malin opposed any form of set-tlement.On January 10, 1979, Malin wrote to General CounselIrving in Washington and expressed his opposition to set-tlement of the no-solicitation cases and demanded thatthe cases proceed to hearing and review before the fullBoard. Malin states:The McLean cases would be the very first employ-ee solicitation/distribution/conversation cases inNLRB history to raise clearly and strongly, on afactual basis, the fundamental issues of employee Sec-lion 7 freedom of speech and association to improveworking conditions. In my 10 NLRB cases I have at-tempted to vindicate or establish NLRA rights fornumerous other employees. So I have acted as aprivate Attorney General.The same day Malin sent a letter to the board of trustees,Massachusetts General Hospital Corporation, entitled"Notice of Intent to Unionize" as follows:Notice of Intent to UnionizeDear Trustees of Massachusetts General Hospital:(1) As soon as McLean Hospital promulgatesnew solicitation/distribution/conversation rules, Ishall send copies of the new rules to every regionaland national union potentially interested in organiz-ing first McLean Hospital, then Massachusetts Gen-eral Hospital.Also, I shall be ready to advise any reputableunions on strategy and tactics for successfully orga-nizing first McLean Hospital, then MassachusettsGeneral Hospital.(2) In the near future I shall effectively bring tothe attention of the Massachusetts Rate Setting463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommission McLean's expenditure of funds to yourlawyers, of the Boston firm Herrick & Smith, whoare attempting to maintain what I contend are un-lawful rules interfering with employee NationalLabor Relations Act, Section 7, fundamental rightsof speech and association.(3) Having studied Joint Commission on Accredi-tation of Hospitals' functioning, and having hadfirst-hand disillusioning experience in 1977 atMcLean with JCAH accreditation procedures, Iand other employees will work for JCAH's aboli-tion and replacement by federal governmental ac-creditation.We will seek an open, fair, comprehensive accred-iting process. One that protects cooperating em-ployees who in good faith offer information. Andone that gives high priority to all working condi-tions (construed in a modern very broad sense) forhospital employees as a foundation for qualityhealth care.Further, we will seek to have hospital boards oftrustees made directly and legally responsible toemployees and the public for hospital conditions ofwork. It is a sad mistake for boards of trustees toisolate themselves from and not respond to employ-ees seeking only to improve the institutions inwhich they are working.I send you this genuinely benevolent New Year'sgreeting as a NLRB Section 7 protected concertedactivity (also protected under the First and Four-teenth Amendments to the United States Constitu-tion) to improve working conditions for all McLeanand MGH employees.On January 13 Malin renewed his opposition to theproposed settlement of the no-solicitation cases in an-other letter to General Counsel Irving. Malin demandedthat the prior settlement agreement (charges 3 and 4) berevoked and founded such demand upon Respondent's"Petition to Revoke Subpoena of Francis DeMarneffe,"a subpoena issued in behalf of Malin, the Charging Partyin the pending case. Malin stated that any informal settle-ment between Respondent and the Board he would liti-gate to the Supreme Court. This same day Malin sent toMassachusetts General Hospital Corporation a notice ofintent to subpoena Dr. F. Sargent Cheever, chairman,board of trustees of Massachusetts General Hospital.Board attorney Sax was engaged in settlement discus-sions with Respondent's counsel Brown and told Brownthat she and Malin were on the hospital premises on De-cember 15, 1978. Sax in turn told Malin that she in-formed Brown of the incursion. Brown later asked Sax ifshe were ever in a McLean patient unit with Malin. Saxresponded that she and Malin attended a lecture atMcLean, but avoided any response to being on patientunits with Malin. Sax again informed Malin of her con-versation with Brown about McLean premises and toldMalin that she was concerned about the consequences oftheir trip to the locked patient unit of McLean duringMalin's nonworktime.B. Denial of Presence of Representative1. February 1, 1979Malin testified that Clinical Nursing Supervisor Shel-ley Richards interviewed him during working hours con-cerning specific past conduct as follows:At 6 o'clock in the morning, February 1, 1979,Shelley Richards came into Bowditch One, throughthe door leading to the parking lot, and went intothe conference room, took Hilda McDonald inthere with her and she met with Hilda McDonaldin the closed conference room.After Shelley Richards finished talking with HildaMcDonald, she came out of the conference roomand said to me that she wanted to speak with me,and asked me to accompany her to the conferenceroom.We went in there.Q. Anyone else?A. No, we were alone.Q. Did you close the door?A. Yes.Q. What time would this have been, now?A. Sometime around 6:30 in the morning of thatday.Q. (By Mr. diCiero) Tell us as near as you canrecall what Ms. Richards said to you and what yousaid to her.A. After we both sat down at this long confer-ence table in a conference room at Bowditch One,the door was closed and we were alone.After we both sat down, there was silence for aminute or two and I asked Ms. Richards what wason her mind and she told me that she had a questionfor me. She told me that I was observed on Decem-ber 15, 1978, going into the South Belknap Onewith an unidentified woman and that I was ob-served going into South Belknap One with this un-identified woman by Joan Bruce.Q. Who is Joan Bruce?A. Joan Bruce is or was, to my knowledge, thehead of nursing, as I recall, the head of nursing in-struction at McLean Hospital.Q. Shelley Richards say anything else?A. Yes, the conversation continued.She said that I knew there was a confidentialityrule at McLean Hospital and I asked her what con-fidentiality rule she was referring to and she pointedto the bookshelf in which there are various booksand policy manuals. I asked her if she meant theconfidentiality rule in the Nursing Training Manualand she said yes.I told her that any of my visits to McLean Hos-pital in December 1978 in my off-duty time wererelated to my engagement in protected concertedactivities and I didn't feel that I had to answer ques-tions concerning my engagement in protected con-464 MCLEAN HOSPITALcerted activities and I thought she was unlawfullyinterrogating me.I told Ms. Richards--As I recall, she said thenthat she wasn't asking any questions about my en-gagement in protected concerted activities but thatshe was questioning me with regard to my workperformance. I didn't understand that since I wasn'tworking and I thought she wasn't working at thetime that she was speaking about in December.Q. Did you say that to her?A. Yes, I did.Q. What did you say to her about work perform-ance?A. I told her that I wasn't working at the timethat she was speaking about, specifically, 3 p.m. onDecember 15, 1978, and, again, she told me that herquestion did concern my work performance and, asmy supervisor, she had a right to ask me such ques-tions and I told her that I wasn't refusing to answerthe question but that, and I wasn't confirming ordenying it, but that I wanted an opportunity to con-sult with legal counsel before answering the ques-tion because I felt it wsas related to my engagementin protected concerted activities.Richards, again, repeated the question about whatI was doing on SB I on December 15 and at 3 p.m.and I told her once again that I wasn't confirmingor denying what she was saying and I certainlywasn't refusing to answer the question but that Iwanted an opportunity to consult with legal counselbefore giving her an answer.Q. You told her that twice?A. We went through this, I think at least twotimes. Possibly three times.Q. Was anything said about written questions?A. I was just getting to that. I did suggest to Ms.Richards that she put her questions in writing to meand that I would respond to her in writing. Ms.Richards told me that my violation of the Hospital'sconfidentiality rule-that she told me that she couldplace me on verbal warning on my violation of theHospital's confidentiality rule, that my violation ofit was so serious that she had to place me on writ-ten warning.She also told me that I had been warned aboutinsubordination and I told her that I couldn't recallhaving been warned about insubordination and thatI had not been insubordinate at McLean Hospital.Ms. Richards said that since I wasn't going togive her answers to her questions that she wasgoing to suspend me indefinitely and I asked her-and she told me that I would have to meet withMrs. Hobson to discuss the written warning andthat the meeting take place between Shelley Rich-ards, myself and Mrs. Hobson. Shelley Richardsalso said that this was Hospital's customary proce-dure.She asked me then if I wanted to meet with Mrs.Hobson, and her that day. I told her that I neededtime to consult with legal counsel and I said that Ipreferred to meet with Ms. Hobson the followingday. Ms. Richards then told me that she wouldspeak with Ms. Hobson and try to set up a time forthe following day and she asked me where shecould get hold of me to let me know what time Ms.Hobson could meet with me. I told her that Iwould be home that morning, and I could bereached by telephone. I asked Ms. Richards if Iwould be paid during the time I would be suspend-ed and she told me that that was the one thing thatshe had forgotten to find out, whether pay wouldaccompany the suspension.I told her also that I was going to file NLRBcharges over the warning and suspension. I think Ialso told her that I was very sorry that she wasbeing placed in the position that she was beingplaced in; that I felt that she was being told to dothis by higher management.Q. What did she say to that?A. She didn't say anything to that. I think I madesome comment to her that Michael Brown had donehis job very well or something of that sort.Q. Did she answer that?A. She didn't answer that.The conference was then over at that point and Iwent back to-Malin further testified to the incident:I met with Ms. Richards about six-thirty in themorning. That was on Thursday morning on Febru-ary 1, 1979.Ms. Richards came to where I was sitting onBowditch I, and asked me to accompany her intothe conference room of Bowditch I. She closed thedoor. We sat down together and there was silence.I asked her what she wanted to speak to meabout. She told me that I had been observed enter-ing SB I, on December 15, 1978, with an unidenti-fied woman. That I had been observed by JoanBruce, nursing instructor.And she wanted to know what I was doing onSB 1 with an unidentified woman on December 15,1979.Q. You did not take Sax onto the unit that day,did you Mr. Malin?A. On December the 15th?Q. Yes.A. No, I didn't.Q. Did you take anybody-another unauthorizedwoman onto the unit on December 15, 1978?A. No, I didn't.Q. Then why did you just not deny to Ms. Rich-ards at that meeting that you never did?A. Well, for numerous reasons which I have al-ready stated on the record. If you would like me torestate them, I will.* * * * *465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Brown) Since you testified that youhad brought nobody onto the unit on December15th, why, Mr. Malin, did you not merely truthfullydeny to Shelley Richards on the Ist of February,1979, that you brought nobody onto the unit on De-cember 15, 1978?A. For a number of reasons, and I will statethem.Because of the telephone conversations I had hadwith Carol Sax-Q. May I stop you and ask you how did thatrelate to why you did not tell Shelley Richards, "Iwas not on the unit on December 15th"?A. I felt apprehension that the Hospital was insome way going to move to discipline me. And Ifelt that, because the Hospital had previously disci-plined me.Q. We know what the Hospital had previouslydone, Mr. Malin, that is a matter of record.But please tell me what is the connection be-tween what Ms. Sax said to you on the phone andwhy you just did not simply say to Ms. Richards,"You have the wrong date. I never was on the uniton December 15, 1978, with an unidentifiedwoman."That is the truth, isn't it, Mr. Malin?A. I was beginning to answer your questionwhen you were interrupting me.Q. Please excuse me, Mr. Malin.JUDGE GRITTA: Answer the question now.THE WITNESS: I was beginning to answer hisquestion when he interrupted me.JUDGE GRITTA: Counsel has a right to interruptyou when he is interrogating, especially when it is amulti-part answer.What he is asking you to do is recall the reasonswhy-you indicated more than one. And then he isasking you how that relates to what you were askedby the supervisor?Now, do you get the framework?THE WITNESS: Yes, Your Honor.Q. (By Mr. Brown) All right.So you told us that one of the reasons you didnot tell Shelley that, "I wasn't on the unit on De-cember 15th," was because of your conversationswith Ms. Sax earlier in January.What was another reason why you did not truth-fully deny to Supervisor Richards, "I wasn't on theunit on December 15th"?A. Because I felt additional questions wouldcome after that. And I did not know where I wasgoing to limit the questioning-at what point. I thenhad three cases pending before the Board for trial atthat time. And I was concerned about revealing tothe Hospital the sort of things that we were prepar-ing to litigate. The sort of things that we were con-cerned about and were going to be bringing up attrial. I was concerned about damaging the cases anda great deal of work.Q. (By Mr. Brown) Well, let's go into it a littlebit more, Mr. Malin.You testified that the second reason was becauseyou did not know where the questioning wouldstop, and you had cases pending before the Board,and you did not want to jeopardize those cases? Isthat fairly accurate-summary of what you just tes-tified?A. I did not want to reveal-Q. Is it, Mr. Malin?A. Is that an accurate summary of what I testi-fied-yes-in answer to your question.Q. You were weighing in your mind, Mr. Malin,on the one hand your supervisor has asked you aquestion. On the other hand you have your otherprotected activities-your Board actions, yourcases, your trial preparation.And you were weighing in your mind this scale?Correct, Mr. Malin?In other words, your protected activities nevercame into your mind when you said-when you didnot answer Shelley Richards?A. No. They were dominant in my mind.Q. That is my point, Mr. Malin.You weighed-and the protected activities won?Is that correct?A. I wasn't weighing.Q. But you were considering both aspects-an-swering your supervisor, and the protected activi-ties? Correct, Mr. Malin?A. My-Q. Correct, Mr. Malin?A. My concern at the time-Q. Yes or no?A. No.Q. You explain it to us, Mr. Malin, because youare confusing me.A. Good that-Q. Excuse me, sir?A. It is good that I have a chance to answer you.My concern with the question at the time wasthat it would lead to unlimited questions which insome way I was concerned-I didn't know justwhat it would lead to-might damage cases that Iwas very concerned about litigating. I felt they in-volved very important right for all the employeesof the Hospital-speech rights-Q. Protected concerted activities?A. Section 7 speech rights, which is a protectedconcerted activity or-Q. Thank you, Mr. Malin.You felt by answering Ms. Richards' questions itwould affect the Section 7 rights of you and otheremployees? Correct?A. That was one of my concerns.Q. (By Mr. Brown) You testified that one reasonyou did not answer Ms. Richards was because ofconversations you had with Carol Sax on the tele-466 MCLEAN HOSPITALphone in January. The second reason that you didnot answer Ms. Richards, you testified, was becauseof your other Section 7 activities and the activitiesof other employees-your other Board cases. Youdid not want to jeopardize those cases.What other reasons were there?A. I thought it might lead to unlimited ques-tions-and where would I draw the line. That wasnot clear to me. I needed to get some advice that-to be able to consult. I did not know what were theproper grounds of interrogation at that time.Q. But you felt basically that you did not have toanswer her because of the protected activities? Cor-rect, Mr. Malin?A. I did not refuse to answer her.Richards testified as follows:Q. And did there come a time when you were onthe unit and talked to Mr. Malin concerning this?A. Yes, I talked to Mr. Malin on February Ist.Q. And when did that conversation take place?A. The conversation took place at approximatelysix-fifteen in the morning of February Ist.Q. And where did it take place?A. In the conference room on Vowtich I [sic].Q. And would you tell us what you said andwhat Mr. Malin said, if anything, during that meet-ing.A. I asked Mr. Malin to join me in the confer-ence room. We went in, closed the door, sat down,at opposite sides of the table. I remember tellinghim the facts as they had been presented to me byMrs. Hobson. That he had been seen by Miss Bruceon the fifteenth of December with an unidentifiedwoman on SBI. I asked him if there was reason tobe concerned about that or could he explain thosecircumstances.Q. Did he respond to you?A. No, he didn't. There was a pause and hepushed his chair back from the table. He started atme and then made a very precise statement that ifindeed he was on McLean grounds on that day,that he was involved in protected concerted activi-ties and therefore, I could not ask him about it. Itried to tell him that I felt my question was one thatI did have a right to ask, that I was asking himabout the responsibilities of his job, the responsibil-ities given to him as a mental health worker andthat he was issued keys and therefore, access tounits and that as a Supervisor I had a right to askhim about the exercise of that responsibility. Hetold me again that I could not continue to ask himthose sorts of questions and that he wouldn't con-firm or deny his presence there and that if I contin-ued to ask about that incident, then I was interro-gating him. I tried once again to clarify that I wasnot attempting to ask questions about his protectedconcerted activities, that I was only trying to clari-fy whether or not there had been a breach of thehospital policy. As a Supervisor, I felt that I didindeed have the right to ask those questions. Hetold me once again that I was interrogating him. Heasked me why so much time had gone by betweenthe incident and when I was asking him about thecircumstances and I told him that I had onlylearned about it a week before and here I was. Hetold me that other staff did that all the time andtherefore, I shouldn't be concerned. I told him thatwhen and if it happened and it was brought to myattention I would have dealt with it. He told meagain that if I continued to ask him questions that Icould expect charges, that I was indeed interrogat-ing him, unlawfully. He then began to apologizeafter a fashion in that he was sorry we had come toan adversarial position and did I realize that overthe previous months he associated my presence onthe unit-that he was made anxious by my presenceon the unit and associated it with small harassments.I tried one more time to clarify my question, that Iwas not so concerned with the identity of theperson or his purpose but was trying to clarifywhether he understood the hospital policy and thatunauthorized persons were not allowed. He told meonce again that I was interrogating him. I felt, atthis point, and I told him, that we were at an im-passe. I felt that his inability to respond to me to beinsubordinate, that I had no further choice but tosuspend him until the situation could be resolved,hopefully through a meeting with Mrs. Hobson. Heasked me, rather casually, whether that was a sus-pension with pay or without pay. I told him I didn'tknow and that I would attempt to have an answerfor that when I called him later that morning to tellhim of the arrangements that I was hoping to makewith Mrs. Hobson for that meeting. He smiled andtold me that he hadn't seen Mrs. Hobson in quitesome time and he would look forward to that meet-ing. He went out on the unit, I thought to pick uphis belongings but he indeed sat down and seemedto assume that he was continuing to work for therest of the shift and I indicated to him at that timethat he should leave and he did so.Q. Do you recall Mr. Malin at that meeting men-tioning that he had to speak to his legal counsel, hisattorney?A. Yes, I do.Q. Tell us under what circumstances that refer-ence came up during the meeting.A. On one of the several occasions where I wasattempting to clarify my question to him, he toldme that, again, he wouldn't confirm or deny hispresence there but before he answered the questionhe would want to speak with legal counsel.Q. Do you recall him asking you to put yourquestioning in writing?A. I did not recall that, no.Q. All right. Do you recall him asking you wherethe policy that you referred to was written?A. Yes, I do, but I refrained from going to themanuals or refreshing his memory. I was very cer-467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain that he knew the policy that we were talkingabout.Q. Now, did you have any reaction to the meet-ing that you testified to between you and Mr.Malin?A. I had some very strong reactions in the courseof that meeting.Q. What were those reactions, Miss Richards?A. I think initially it was confusion as to whywhat I felt was a very simple question was provingso difficult. I tried several times to state the ques-tion in different ways hopefully so that Mr. Malincould answer to it.Q. When you say difficult, difficult to whom, toyou or to him?A. To him. As time went on, I became morefrustrated in that attempt and I think I began to re-alize that it was more to the point that he wouldnot answer my question, that he felt his protectedconcerted activities were involved and that at thattime that was stopping him from answering thequestion. I think, then, as he began to repeatedlytell me that I was interrogating him and harassinghim, I think I became more angry and more con-cerned that he could not differentiate his protectedconcerted activities from what I was trying to askhim about, as his responsibilities as a mental healthworker. And, in not being able to clarify that forhim, I think at the end of the meeting I realized thatI truly was at an impasse and he was not going toanswer my questions and that he was indeed tellingme that I had no right in the world to ask him thosequestions.2. February 2, 1979Malin stated that after he was suspended McLeanmade contact with him to schedule a meeting withHobson, director of nursing. The contact was by Rich-ards on February 1. Malin's testimony is as follows:Around 9 o'clock that morning, Shelley Richardscalled me at home.Q. What happened at that time? What was theconversation?A. Shelley told me that she had spoken with Ms.Hobson and that Ms. Hobson would see Ms. Rich-ards and myself the next morning at 9:00 a.m.She told me that my suspension was with pay. Iasked her if I was going to be fired the next day.She told me that I was going to be placed on writ-ten warning.I asked her if I could bring a witness and she toldme that I couldn't bring a witness. I asked her asecond time if I could bring a witness and she saidno, that I couldn't bring a witness the next day.Q. How long did that conversation last?A. It was a very brief conversation, a couple ofminutes.Q. ... .After the conversation with her on thephone what did vou do?A. I sketched out the Charge based on the threat-ened written warning and the suspension aroundNoon that afternoon I went to the Region Oneoffice and filed the Charge in the case that we arenow litigating, I-CA-15552.Q. Did you have an opportunity at any time, thatday or that evening, to speak to any of your attor-neys?A.... when I woke up that evening I made atelephone call to Staughton Lynd in Ohio withwhom I had spoken.Q. Is Mr. Lynd an attorney?A. Mr. Lynd is an attorney. He is also an expertin the area of employee speech and private worksettings. He had sent me a number of his articlesthat we had a couple of telephone conversations re-garding the litigation that I was preparing both tolitigate and any informal settlement agreement aswell as General Counsel proceeded on the solicita-tion distribution cases against McLean Hospital.Q. (By Mr. diCiero) After speaking with Attor-ney Lynd, what, if anything else, did you do?A. I, based upon my conversation with Mr.Lynd, in which I discussed-MR. BROWN: Objection.JUDGE GRITrA: Mr. Malin, counsel tried to ask aquestion about Mr. Lynd's conversation. He with-drew the question so we don't want to get into that.Now, the question is what you did. You don't haveto preface it with why, just tell us what you did.It saves objection; it keeps the record straight.Just tell us what you did.A. I wrote a letter to Ms. Hobson in which I setforth-well-Q. (By Mr. diCiero) You wrote a letter to Ms.Hobson. What was your intention to do with thatletter?A. My intention with the letter was to give it toMs. Hobson at the meeting which I was going toschedule to have with her at 9:00 the next morning.Q. Directing your attention to the following day,now, February 2, did you appear at Ms. Hobson'soffice at the appointed time?A. I did.Q. What time was that, around 9 o'clock?A. It was.Q. Who else was present?A. Shelley Richards was sitting at a table in theoffice.Q. When you arrived-describe for us what youdid when you first got there?A. I was in the outer office. Ms. Richards cameout and asked me to go in with her. I went in. Sheclosed the door. I had on a winter coat and I tookit off. I put it on a chair. I had my letter that I pre-pared earlier in the morning, previous night, at-tached to which was a copy of the Charge in theinstant case and I had it in a briefcase and I put the468 MCLEAN HOSPITALbriefcase on the table. I took the letter and chargeout. Before anything was said, I handed them toMrs. Hobson who then read the letter.Q. All right. Tell us, as near as you can recall,what happened after you gave her the Charge-I'msorry, after you gave her the letter.A. Ms. Hobson read the letter and read the at-tached Charge and then passed the letter and theCharge to Ms. Richards who was sitting next to herand Ms. Richards proceeded to read the letter andthe Charge.After Ms. Richards gave the letter back to Ms.Hobson, Ms. Hobson looked at the letter once againand told me that she couldn't accept my apologyand she told me that I had been warned about in-subordination and she pointed to a letter probablySeptember, September 1977 letter, that the hospitalhad sent me and I told her that I hadn't been insub-ordinate, that I asked Ms. Richards for, that Ihadn't refused to answer Ms. Richards questions theprevious day that I had asked for an opportunity toconsult with legal counsel, and that I felt that myletter which I had given Ms. Hobson that day, Feb-ruary 2, answered Ms. Richards questions of theprevious day and set forth my position.Ms. Hobson then said that she couldn't acceptthe prepared statement and I told her that I didn'tknow what further answers she was looking for andI felt the letter adequately answered Ms. Richardsquestions of the previous day.I told her that I thought it explained what myposition was with regard to answering questions re-lated to my engagement of protected concerted ac-tivities.Ms. Hobson then told me that she had no choicebut to immediately terminate me for my insubordi-nation to Ms. Richards on the previous day. Shetold me that there's certain formalities that wewould have to go through to effect termination.She then went to the telephone and made a tele-phone call and then came back and told me that Iwould have to go to the personnel office to arrangefor my benefits if I wanted to continue them or notand that would, after that, have to go the securityoffice to turn in my keys and that they would giveme a slip of some sort and that I would take that toher secretary and there'd be an arrangement for myfinal paycheck, whether I wanted to receive it atthe hospital or have it sent to me. Then I shookhands with Ms. Hobson and Ms. Richards, and Iwent to the personnel office and to the securityoffice and then I went home.Richards testified that she telephoned Malin severalhours after her meeting with him on February I to notifyhim of a second meeting on February 2 with Hobsonconcerning the suspension. Richards testified that she at-tended the February 2 meeting also:Q. Following this morning meeting with him, didyou speak to him again that morning or any othertime?A. Yes, I did, on the phone at eight-thirty thatmorning.Q. That same morning, February Ist?A. February Ist.Q. What, if anything, did you say to him and didhe say to you?A. I told him that we had a meeting with Mrs.Hobson the next day on the 2nd.Q. Did you tell him what time?A. At nine o'clock?Q. Okay. I'm sorry. I didn't mean to interrupt.A. That he said was convenient for him. Heasked me if he could bring a witness to that meet-ing. I answered no. He asked me if he could expectto be fired. I had no answer.JUDGE GRIT1A: Does that mean you didn't tellhim anything?THE WITNESS: Correct. I deferred the questionuntil the following day. I also told Mr. Malin atthat time that, having asked Ms. Hobson, that hissuspension was with pay.Q. (Mr. Brown) And what is it that you recallhim replying to you?A. I remember him agreeing to the meeting time.I remember him asking about bringing a witness. Iremember his comment that, as he had indicatedearlier that morning, that the charges would be de-livered to you, Mr. Brown.Q. Did he make reference to what he meant bycharges?A. No.Q. Did you know what he meant by charges?A. I assumed he meant charges with the LaborBoard.Q. Now, does the policy-strike that. Does thehospital have any policy that you know of regard-ing the allowing of witnesses to meetings whereperformance or behavior or discipline of that em-ployee are being discussed?A. Yes.Q. What is that policy?A. The policy is to not allow a witness. The em-ployee's choice is to come to that meeting or notcome to that meeting.Q. And if the employee chooses not to come tothe meeting?A. Then decisions are made without the employ-ee's input.Q. Prior to the-Did a meeting, in fact, takeplace on February 2nd?A. Yes, it did.Q. And who was at that meeting?A. Mrs. Hobson, Larry and myself.Hobson testified as to what transpired at the February2 meeting with Malin as follows:469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you meet with Mr. Malin on February2nd?A. Yes, we did.Q. Where did this meeting take place?A. In my office.Q. What time did it take place?A. It started at nine o'clock, February 2nd.Q. Now, to the best of your recollection, wouldyou repeat, if necessary-if you have already told itto Mr. diCiero-or amplify your testimony that yougave to Mr. diCiero; and tell us as completely aspossible what transpired at that meeting on Febru-ary 2nd? What you said? What he said?A. Mr. Malin arrived just before nine o'clock onthe morning of February 2nd, 1979.My secretary so notified me. I went out to theouter hall waiting area where Mr. Malin was sittingin a chair just next to the doorway to my secre-tary's office.I greeted Mr. Malin. I said, "Good morning,"and he responded in kind.I then informed Mr. Malin that it was my under-standing that he had asked Ms. Richards if he couldhave a witness present at this meeting with myself.And that she had informed him that he could not.That I wanted to let him know that this was proce-dural, that witnesses were not allowed at such meet-ings. But that he had two choices. That he coulddecide to enter into the meeting as scheduled withMs. Richards and myself, without a witness present;or he could elect to refuse to attend the meeting asstructured without a witness. In such an event, thenI would have to make a decision based on the infor-mation I had at that point in time.Mr. Malin made no comment. As I was speakingwith him explaining this issue, he moved past me,and moved through my secretary's office.And I decided to join him since he was moving.And I walked with him through my secretary'soffice.He went into my office. There was no comment,no dialogue.Ms. Richards was sitting at the conference tablein my office. Mr. Malin proceeded to place a jackethe had over his arm on a chair at the conferencetable, and put a briefcase he was carrying on top ofthe conference table. He opened the briefcase fromwhich he removed some papers.I still remained standing. He was standing.He turned to me and handed the papers to me.At that point he then seated himself at the confer-ence table. I also seated myself.I read the papers-the two papers that he handedto me. The two documents were a letter dated Feb-ruary 2, 1979, from Mr. Malin, addressed to myself.And a document charge against the Employer fromthe National Labor Relations Board, dated Febru-ary 1, 1979.I proceeded to read both documents.There continued to be no dialogue. There was si-lence.I read through the documents without comment,to myself.I handed the two documents to Ms. Richards toread. There continued to be no dialogue.Mr. Malin looked at me as I read it. I looked upat him a couple of times. He watched Ms. Richardsintently as she read the two documents.I watched him. There was no dialogue. It was amute meeting up to this point.When Ms. Richards completed reading both ofthe papers, she handed them to me.At that point, I explained to Mr. Malin that themeeting that was taking place was structured withinthe nursing department to allow employees whohave either received a letter of warning, or hadbeen suspended-to have an opportunity to have adialogue with their supervisor and either their Di-rector of Nursing or the Associate Director ofNursing, depending on the area of assignment.Since Mr. Malin was assigned at that time toBowditch I, appropriately, the meeting included mypresence.I went on to share with Mr. Malin that I had dif-ficulty accepting this letter as a letter of apology,because his record had indicated, and I was awareof the fact that he had been insubordinate in thepast. And his suspension was directly as a result ofhis having been insubordinate the day before; and Isaw no reference to that in this letter.I made reference to two pieces of paper I had onthe conference table, one of which was a letterfrom myself to Mr. Malin, dated September 12,1977. I referred to a statement or a sentence or twoin that letter.I also referenced another document that I had onthe conference table, which was a performanceevaluation written by Ms. Rita Wahl, former Clini-cal Nursing Supervisor, on Mr. Malin's perform-ance. This performance evaluation was dated some-time in April of 1977. There were two or three ref-erences, at least, in that evaluation to incidents ofinsubordination, both to Ms. Wahl and to a cover-ing supervisor a Ms. Arlene Tierney.I went on to explain to Mr. Malin that I couldnot agree to terms in his letter, that he had handedto me that morning.He indicated in that letter that I was to ex-punge-I am not sure if that was the actual word-but I was to remove from his record any indicationthat he had been suspended, or any indication thathe received a letter of warning.I told him I could not; I would not accede tothese demands.Then I asked Mr. Malin if he were now availableto have a dialogue to discuss with myself and withMs. Richards the incident that was reported regard-ing his having been seen on a locked unit with anunauthorized woman.Mr. Malin responded, "I don't have to answerany questions as my activities were related to myprotected concerted activities."470 MCLEAN HOSPITALI then commented to Mr. Malin in explanationthat the questions his supervisor had asked him theday before, that I was asking now, were related tohis performance responsibilities as they correlatedto his obligations to protect patient's rights to priva-cy and confidentiality.I then went on to explain to Mr. Malin that theissue in the meeting the day before had moved fromasking questions about a possible violation of Hospi-tal policy to one of insubordination, since he had re-fused to be responsive when his supervisor askedquestions. And that his history had indicated that hehad been insubordinate in the past. Would he nowanswer questions relevant to this incident?Mr. Malin repeated a second time that he did nothave to answer questions, as his activities related toprotected concerted activities.I repeated the questions-I repeated that thequestions are intended to get answers relevant toyour responsibilities as an employee and your obli-gations to uphold those policies that are to respectthe patient's rights to confidentiality and privacy.Mr. Malin responded. "You have obviously beenprepared."A long pause. I made no comment.I then said to Mr. Malin. "I have difficulty and Icannot accept your apology as sincere, as therecord has indicated, you have been insubordinatein the past."Mr. Malin then said, "Well, it was a conditionalapology anyway."And I responded, "Exactly."I then asked Mr. Malin if he were then preparedto respond to questions relevant to-regarding theHospital policy regarding-to the patient's rights toprivacy and confidentiality, and his insuoordinatebehavior of the day before'Mr. Malin then commented that he had not re-fused to answer Ms. Richards' questions the daybefore; but had asked for an opportunity to seeklegal counsel.He went on to comment that Ms. Richards hadasked him questions about who the person was thathe had brought on to South Belknap I.Ms. Richards spoke for the first time in the meet-ing at that point.She said to Mr. Malin, "Larry, when I talked toyou yesterday, I asked no questions intending toidentify the person that you were seen with. In fact,what I said was that I did not care if it was 'Tom,Dick or Harry--that it was important to me"'--thisis Ms. Richards-"to know the facts regarding thereported incident that you were seen with an unau-thorized person on a locked unit."At this point, Mr. Malin commented, "I see nofurther point-I see no point in any further discus-sion." And made a final statement that his activitieswere related to his protected concerted activities.At that point, I concurred. I commented that Isaw no further point in a further dialogue. We werein a circular conversation that was leading nowhere.And that, based on Mr. Malin's insubordination ofthe day before, and his continued demonstration ofbeing uncooperative, I had no alternative but to ter-minate his employment.At that point, I remember asking Mr. Malin if hewould be available to have a meeting with the per-sonnel representative at McLean Hospital, who rep-resents mental health workers.Mr. Malin indicated that he would be. I ex-plained to him the purpose of that meeting, as itwould provide him an opportunity to speak with aperson outside of the nursing department aboutwhat had just transpired, if he so wished. And thathe would have an opportunity to get informationregarding the transfer of certain benefits-for exam-ple, if he carried hospitalization insurance-that itwould be important for him to have that kind of in-formation. And that Ms. Calcaterra, the personnelrepresentative, would explain to him certain steps inthe termination procedure.I called Ms. Calcaterra from my office phone inmy office with Mr. Malin still present to see if shewould be available. She indicated that she wouldbe.I then informed Mr. Malin of this; and that Mr.Malin would be along shortly.I returned to the conference table in my office. Iasked Mr. Malin if he wished his termination checkto be made available to him that day-that he hadthe right to that if he wished.And he said, "No." He asked what were theother alternatives. I indicated that he could eithercome back and pick it up or he could have it mailedto him.He said that he preferred to have it mailed.I then explained to Mr. Malin that he was thenan ex-employee. And as such, an employee whowas being terminated rather than leaving voluntar-ily and was not in good standing at the point of histermination-that I would appreciate it if he wouldnot contact patients at McLean Hospital, becausethe patients have enough to deal with-that theyshould be protected from employee related issues.In addition, I indicated to Mr. Malin that he cer-tainly had the right to continue any friendship orrelationships he had established with fellow employ-ees at McLean. But that he was not to call or ar-range to meet McLean employees on the hospitalgrounds when they were on duty.I asked Mr. Malin if there were any patients onBowditch 1, that would be particularly affected byhis abrupt termination-that we, the staff, couldhelp them deal with this issue.Mr. Malin very quickly said, "No," that therewere no patients on Bowditch I that he thoughtwould need help dealing with this issue. But therewere three or four patients that he had contact withwhen he worked overtime and floated on otherunits. And he named them by name, one of whichhe identified on an incorrect unit, but who was apatient at that time in the hospital and might havesome reaction to his abrupt termination.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI think it was about that time in the conversationthat Ms. Richards asked Mr. Malin if he had anybelongings on Bowditch I that needed to be re-trieved from him.He said, "No," that the only thing that he had onthe unit was a drinking cup and asked if she wouldmake that available to a fellow employee whoworked on Bowditch I.I asked Mr. Malin if he had any questions-ifthere was any information he had a need of that hewould like to ask me.And he responded, "No," that there were not.Mr. Malin rose, shook my hand after he shookMs. Richards' hand; made a comment to the effect,"I don't think I should say 'thank you."'I asked him if he were aware of the fact that thePersonnel Department had relocated from a build-ing across the grounds to a building behind the Ad-ministration Building. I was concerned he might goin the wrong direction for his meeting with Ms.Calcaterra.He said that he had been aware of the relocation.And he thanked me for my consideration.And Mr. Malin left my office, I think, shortlythereafter.Analysis and ConclusionThe facts surrounding the February I and 2 incidentsare complete and substantially undisputed. Only thenature of the request for a representative on February 2is ambiguous. Richards stated that Malin asked if hecould have a witness present on February 2 and shedenied his request in keeping with Respondent's policy.Malin characterized (in writing) his request as seekingpermission for his legal counsel to represent him in theinterview on February 2. (It is inconsequential that Malinmay have received advice that his counsel's presencewas his legal right.) Without discrediting either witnesson this point, I conclude that Malin's request for repre-sentation on February 2 was meant for his legal counsel'spresence, not some unidentified witness person or fellowemployee. Further, I credit Hobson's testimony whereinshe recounted to Malin prior to the start of the February2 interview that he was not required to attend without awitness unless he wanted to. Malin's testimony to thecontrary I do not credit. However, I would find theWeingarten7rule satisfied if Hobson had not given Malinan option until after she read his volunteered letter. Atthat point, the interview had not started. Malin, duringhis entire stint in the witness chair, exhibited a calculatedeffort to sustain his charges and allegations both in themanner in which he responded and the substance of hisresponses. Malin was obviously guided by his intent tosustain his positions as the Charging Party. This intentwas especially viewable in his explanation of purpose forhis acts or conduct. In addition, Malin equivocatedwhenever it suited his purpose and attempted to fencewith Respondent's counsel. For the most part, I resolveany credibility resolution against Malin finding supportfor such resolution in the objective evidence which wasN.L.R.B. v. Weingarten, Inc., 420 U.S. 251 (1975).authored long before the hearing of this case. In discred-iting Malin substantially, I rely on the following princi-ple: That the resolution of an issue depends upon proofof facts. Neither mere conclusions nor expressions offeeling satisfy that standard. Even the positive assertionof a witness can be so diluted and qualified by other tes-timony of the same witness as to render such assertion ofno probative value.General Counsel contends that Malin's requests onFebruary 1 and 2 gave rise to "Weingarten rights" whichRespondent violated by refusing to allow Malin a repre-sentative during the interviews. As General Counsel sug-gests in his brief, there are certain considerations whichmust be met before any rights inure to the employeefaced with an investigatory and/or disciplinary interviewinitiated by the employer.First, however, the foundation for the right should berestated. The right inheres in Section 7's guarantee of theright of employees to act in concert for mutual aid andprotection. Therefore, the exercise of the right must berelated to concerted activities for mutual aid and protec-tion. Second, the employee must request a representativefor the right to have representation to exist. Third, theemployee can only make such a request where the em-ployee reasonably believes the interview will result indisciplinary action. Assuming a given employee has sucha Weingarten right, his exercise may not interfere with le-gitimate employer prerogatives. In addition, if the em-ployee so chooses, he may forgo his right and participatein the interview without his requested representative.Without deciding whether Malin had reasonablegrounds for believing that he would be disciplined byeither Richards or Hobson (there is considerable doubt inmy mind that Maliii did not intentionally attend the in-terviews to provoke an incident), I am of the opinionthat General Counsel has failed to establish a violation ofthe Act based upon Weingarten.In reaching this conclusion I was influenced by thefollowing considerations: On both occasions of the inter-view Malin wanted to be represented by his private legalcounsel who is neither an employee of Respondent nor arepresentative of any employees of Respondent, saveMalin. In my view, employees have no statutorily pro-tected right to be represented at investigatory and/ordisciplinary interviews by their private counsel from theoutside. Representation by private counsel is not tanta-mount to union representation within the rule of Wein-garten nor does representation of an employee by his pri-vate counsel constitute concerted activity within the pur-view of the Act as construed in Glomac Plastics, Inc., 234NLRB 1309 (1978). Thus, Malin's requests are fatal tohis cause and, additionally, because his requests are notbottomed upon acting in concert for mutual aid and pro-tection as guaranteed in Section 7 of the Act. Further,Malin's request to have time to consult with legal coun-sel on February I was not made until complete disclo-sure of the interveiw's substance and at a time subse-quent to development of any new or additional material.The Board has ruled previously that employers are notrequired to postpone or adjourn interviews with employ-ees to allow the presence of a particular representative472 MCLEAN HOSPITAL(or witness) explaining that an employee's right to repre-sentation at an interview may not interfere with legiti-mate employer prerogatives. The fact that it would nothave been a disaster to postpone the meeting to await thearrival of the requested representative is, therefore, im-material. Coca-Cola Bottling Co. of Los Angeles, 227NLRB 1276 (1977). The holding in Climax MolybdenumCompany. etc., 227 NLRB 1189 (1977), relied on by theCharging Party, is distinguishable on several grounds.First, in Climax the representative was the official repre-sentative of the employees' union which was under con-tract to the employer and was present at the interviewpursuant to the contract. Second, the request for consul-tation to prepare for the interview was made prior to thestart of the interview; therefore, little or no delay wouldhave resulted had the employer not denied the request.Also, Malin's testimony showed unequivocally that hewas prepared, in advance, for both interviews evincinghis intent to participate whether his request for his legalcounsel was granted or not. This is particularly applica-ble to the February 2 interview with Hobson since therecord shows that Malin consulted with counsel the eve-ning before and then prepared the letter he presented toHobson at the start of the interview. If I were persuaded,which I am not, that Malin did not hear Hobson's state-ment relative to his option to attend the interview, Iwould still conclude that Malin participated of his ownvolition because of his demonstrated preoccupation withhis complaints or accusations. Malin was hellbent on pre-senting the letter and charge to Hobson and attendanceat the interview without a representative was secondary.Finally, unless as General Counsel argues Malin's requeston February 1 should be interpreted to mean "presenceat the interview," Malin's request was not to have a rep-resentative present but a plea for delay so he couldabsent himself for consultation. I find no support in citedcases for General Counsel's argument of interpretation.The Charging Party's citation of General NutritionCenter, Inc., 221 NLRB 850 (1975), besides being basedupon a nebulous theory, "a Section 7 right to prior andcontinuing legal consultation," is inapposite. The holdingin General Nutrition was based upon the concerted wal-kout of the employees to go to the NLRB RegionalOffice. The reference to legal counsel was hypotheticallyassociated with such a concerted walkout constitutingdicta in the case and unrelated to the holding. Therefore,it has no precedential value. Contrary to the ChargingParty's argument, I do not read Weingarten as requiringan employer to not only give an employee the choice ofattending or not attending the interview if representationis refused, but also to additionally affirmatively expressassurances of nonreprisal if the employee elects not toattend. Therefore, the lack of such assurance does notmake out an unfair labor practice. Usually, in the eventof an election by the employee not to attend, the em-ployer simply decides the question without input fromthe employee and the employee receives the result with-out benefit of the interview.The Charging Party advances the additional argumentthat his "Weingarten rights" are more extensive becausethe subject of the unlawful interview was his concertedactivities as a single employee acting in the significant in-terest of fellow workers. Even if such a proposition cor-rectly stated the law, the factual basis required as a foun-dation to support the theory is lacking in this record.Rather, the record shows the interviews to be complete-ly concerned with Malin's work performance and par-ticularly as it relates to his off-duty conduct an Respond-ent's premises.8Albeit contended by General Counsel and the Charg-ing Party that Respondent's interrogations on February1 and 2 was coercive and, therefore, violative of Section8(a)(l), I will make no such finding for several reasons:One, the eivdence in the record does not support such afinding; two, Johnnie's Poultry Co., 146 NLRB 770(1964), does not apply in the situation where the employ-er is engaged in the normal administration of its business,such as investigation of discipline; and, third, the allega-tion of coercive interrogation is completely outside thescope of the charge and the complaint in this case. Addi-tionally, any allegation of interrogation, inter alia, wasremoved from the case during the investigatory stage bythe Board's Regional Director and thus forecloses anyconsideration at the hearing stage. Accordingly, I shallnot consider the contentions.The dueted argument that Respondent in some wayplanned and designed the entire scenario of Malin's inter-view and discipline is pure speculation and guesswork. Inmy view, it does not even approach suspicion which initself would be totally insufficient. I conclude and findthat the fact of some advance knowledge of what an em-ployer seeks in an investigatory interview is ordinary andexpected if an employer is to scrutinize all sides of thequestion. Further, I find that the delay in McLean's in-vestigation and the demonstrated indecisiveness ofMcLean to discipline Malin is partially attributable towhat I consider to be reprehensible conduct of a Boardattorney during trial preparation and/or settlement nego-tiations. I, therefore, reject the argument as unsupportedby the record evidence.Both the Charging Party and General Counsel arguethat, with the interviews being unlawful, any conductflowing from such interviews is, therefore, unlawful con-stituting violations of Section 8(a)(1). I disagree with theproposition as stated. The Board has expressly denied in-dependent violations of Section 8(a)(1) for disciplinemeted out at unlawful interviews unless General Counselshows that the employee was disciplined for requesting arepresentative or for engaging in other protected activityunrelated to the exercise of the employee's Weingartenrights. Kahn's and Company, Division of ConsolidatedFood Co., 253 NLRB 25 (1980).Assuming, arguendo, I were convinced that Malin ac-quired the Weingarten rights, I would not order a make-whole remedy because General Counsel, in my view, hasnot shown Respondent's discipline of Malin was basedupon the subject of the alleged unlawful interviews. Therecord shows the opposite; i.e., that Malin was disci-s Malin's testimony and positions in brief suggest that he argues, be-cause he was individually contesting the confidentiality rule. he can withimpunity disregard the rule or violate itI At the hearing I rejected Resp Exh 1. On reflection I grant itsmotion for admission in brief and receive Resp. Exh. I into the record.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplined for his failure to respond to his superivsors' ques-tions which were related to prior conduct of Malin whileon Respondent's premises. I would therefore be guidedby the principle enunciated in Kraft Foods, Inc., 251NLRB 598 (1980), and find that General Counsel failedto make a prima facie showing of the appropriateness ofa make-whole remedy. Further, I would find that, evenhad General Counsel prevailed with a prima facie show-ing, Respondent negated such showing by demonstratingthat its decision to discipline was not based on informa-tion sought by the interview. I make no distinction be-tween information obtained at the interview and informa-tion sought under the purpose of the interview as eitherrelates to reliance thereon by this Respondent for the de-cision to discipline.C. Threat To Issue Disciplinary Warning to Malin,February IThe facts relating to this allegation are few and are re-counted in section III,B, supra, Malin stated that Rich-ards said she could issue a verbal warning for the breachof the confidentiality rule, but the circumstances of theincident warranted placing Malin on written warning.Richards disputed any mention of a warning to Malinstating that she only suspended him for his refusal to re-spond to her questions about the incident involving thealleged breach of the confidentiality rule. Richards' testi-mony is more in keeping with the admitted facts or un-disputed facts relating to the February interviews. Rich-ards also impressed me as a sincere witness recalling thefacts without regard for whether or not such facts sup-ported Respondent's position. Malin, or the other hand,continued his obvious attempt to support the allegationsof his charge with his testimony, under the guise "as bestI recollect." I was not impressed with his recollection asmuch as I was with his total preoccupation with hischarge allegations-both past and present-and his at-tempts at every opportunity to offer self-supporting testi-mony. I credit Richard's version of the conversation re-lating to the discipline and conclude that Malin was onlysuspended for insubordination with no mention of disci-pline for breach of the confidentiality rule. Even if Iwere to credit Malin, which I do not, his recall of theconversation evinces Richards' rhetorical reference todiscipline for rule violations, not an attempt to threatenMalin. 1, therefore, conclude and find that Richards didnot threaten to issue a warning to Malin for the allegedbreach of the confidentiality rule. Accordingly, I shallrecommend that the threat allegation be dismissed.D. Suspension and DischargeIn addition to the facts set out in section IV,B, supra,Malin testified that he and Board attorney Sax were onMcLean premises on two occasions in December 1978.On December 8, 1978, he and Sax entered the locked pa-tient unit know as SBI during the early afternoon beforeMalin was scheduled to go to work. They used Malin'smaster key to gain entry. Malin took Sax into the unit soshe could view the physical surroundings in preparationfor the no-solicitation/no-distribution cases filed byMalin and set for hearing. They were on the locked unitfor several minutes then left the locked unit andMcLean's premises.The following week, on December 15. Malin and Saxattended a public lecture in McLean's auditorium at ap-proximately 3 p.m. On this occasion neither Sax norMalin entered any locked patient units.Malin knew that he was observed in the locked patientunit with an unidentified female and nothing was said tohim by Respondent until February 1. Malin testified thatSax did call him on January 17 and 26 to tell him thatshe and Brown had just talked about her and Malinbeing on McLean's premises in December 1978. Malinstated that Sax expressed concern for herself and Malinbecause of the incident involving the locked patientunits.Sax testified that she called Malin on several occasionsin January and informed Malin that she had told Re-spondent's counsel, Brown, that she and Malin had beenon the hospital grounds in December 1978. Sax did nottell Brown that she and Malin were inside locked patientunits nor that she and Malin had been on the hospitalgrounds on two occasions in December 1978. Sax avoid-ed Brown's direct question relating to Malin and afemale in locked patient units in the afternoon duringDecember 1978. Sax stated that she did not respond tothe direct question because she did not think such mat-ters should be discussed over the telephone. The conver-sations with Brown occurred several times and each timeSax called Malin to report to him. Sax testified that shereported the conversations with Brown to Malin becauseshe was concerned with the consequences to Malin.Later in mid-February Sax did tell Brown that she hadnot been completely truthful with him about the inci-dents in December 1978 and she apologized.Malin further testified that he knew McLean had a no-access rule for off-duty employees, especially in lockedpatient units, and also enforced an unauthorized visitorsrule by requiring persons with no hospital )usiness toleave the premises. Malin also stated that he did notknow of any rule which denied employees the right tobring outsiders onto the hospital premises and intolocked patient units. Malin further stated that, even if hedid violate a hospital rule by taking Sax into locked pa-tient units, there was no injury or damage to anyone andnothing occurred with patients as a consequence of hisconduct.Hobson, director of nursing, testified that Malin hadbeen insubordinate in the past with his supervisors and inmuch the same manner. Malin had refused to discuss cer-tain issues with his supervisor, Tierney, because he(Malin) did not feel the need to do so .This particularinsufficiency of Malin had been directly communicatedto him in writing at the time it occurred and was foundto be unimproved at a subsequent appraisal. Respond-ent's policy on disciplinary warnings is one of permanen-cy. The warnings stay in an employee's file ad infinitum.Hobson, before deciding to terminate Malin, remindedhim of his prior conduct and then sought again an expla-nation of his insubordination with Richards on FebruaryI and an explanation of his conduct in December 1978when he was observed with an unidentified female in a474 MCLEAN HOSPITALlocked patient unit at a time when he was not working.Malin stated that he did not have to answer any ques-tions as his activities (entry into SBI with unidentifiedwoman) were related to his protected concerted activi-ties. Malin later remarked to Hobson, "You have obvi-ously been prepared."Nurse Anderson testified that she was informed, uponbeing hired, only of family visitors to patients. She wasnot informed of nonemployee, nonfamily vistors. She didrecall that patient privacy included no discussion of pa-tients with nonclinical persons. Anderson worked I yearand in that time was aware of six instances where non-employee entries to locked patient units were allowed.Three of the incidents involved her own visitations aftershe voluntarily quit. In each instance she was admittedby employees she knew and stayed several minutes in thearea where she had worked. Anderson stated that thedaughter of an employee, off work due to injury, rangthe doorbell and a staff person let her in. The staffperson knew her and went to get her father's paycheckand gave it to her. The daughter then left the unit. Onanother occasion a nurse, who had quit, returned duringthe next week to pick up her paycheck. Anderson alsosaw a doctor's wife at the nurses' station using the hospi-tal telephone for several minutes. Anderson stated thaton none of the occasions was the nonemployee personrequested to leave the unit.Anderson further testified that, in May 1978 while dis-cussing a new work schedule in a staff meeting, someonepresent said the new schedule was unlawful becausepeople would be working more than 40 hours. Someoneelse stated that "we will get the NLRB on our back."Anderson thereupon said, "Well, maybe that would beuseful, we could talk to them about a few other things atthe same time." The crowd present burst into laughter ather remark. The following day Richards engaged Ander-son in a conversation about the remark. Anderson testi-fied:A. As I recall it, Shelley asked me why I madethe comment about the N.L.R.B.I said that it was clearly a joke-everybodylaughed.And she said, "Did I know that the hospital wasinvolved with a court case with the N.L.R.B. atthat point, involving Larry Malin."And I said, "Yes, I did."She asked me what I knew about the case. I saidI did not know very much about the case, but I didknow Larry. And I mentioned that I knew Larry-that I talked to Larry about the case.And she said that all the people who had been in-volved with Larry regarding his cases-it had notnecessarily been good for them.She expressed an element of genuine concern forme. She said, "You could get your professionalrecord marred. He had one obsession and that washis cases with the Hospital."And I responded that I was an adult. I wouldmake my own decisions. That I had always come toher and used the appropriate channels for voicingany complant that I had at the Hospital.Q. Was there more to the conversation?A. There was more that did not relate to this.Coworker Grabill testified that he talked with Malinduring working hours about various subjects; e.g., howto make things better for patients, how to make thingsbetter for employees, and the solicitation and distributionrules. Grabill stated that he saw the "intent to unionizenotice" before Malin sent it to the hospital. Grabill wasupset over Malin's departure and asked about Malin'sdischarge after seeing the note in the communicationsbook respecting his termination. Richards told Grabillthat Malin was terminated for refusing to discuss orapologize concerning the incident of letting some non-staff or nonpatient person onto a hospital unit. Grabillstated that, about a week after Malin's discharge, Rich-ards was talking to him about a problem that had cometo her attention involving Grabill's inability to communi-cate to his supervisors. During the discussion Grabillstated that he did not understand that a problem existed.Grabill testified that Richards asked if he was pulling a"Malin tactic."Coworker Oltsch testified that each night while thepatients slept the staff persons socialized by talking. Thediscussions included whatever interested you, what is inthe news, what concerns you about the workplace, anddealing with certain patients. Specifically, the employeesdiscussed political issues, patient problems, and the workenvironment. The work environment discussions in-volved the way the place is set up, rules and regulations,hospital policies, and from time to time solicitation anddistribution. Oltsch also discussed the confidentiality rulewith Malin during the summer of 1978. After Malin's ter-mination he saw the note in the communications book.The note gave the reason for Malin's termination as a se-rious violation of hospital policy and expectation. Oltschstated he was confused and spoke to Richards to get herside of the incident. He had previously spoken by tele-phone to Malin to get his side; now he wanted the offi-cial position from Richards. Oltsch told Richards thatthe hospital had a policy of reviewing people's work,confronting the person with his work performance andgiving them time to improve, then reassessing his per-formance. He told Richards that in his view such a pro-cedure had not been followed with Malin. Richardsstated that, when she questioned Malin about the inci-dent, he refused to address the question. She said thatMalin should have been accountable to his supervisor forletting someone into the patient unit and that there couldnot be any intervening reason to negate this accountabil-ity to the hospital. During the discussion Grabill's nameand the fact that he was upset over Malin's terminationcame up. Oltsch testified, "I am not really that clear onwhether she made a statement like that. But we weretalking about Jon [Grabill] and I said that I thought thathe had been somewhat upset by the incident-that weworked with Larry closely. And we both thought thathe was a good worker. And she said at one point, as Irecall, 'that at one point he [Grabill] seemed so upsetthat what he was saying-he sounded just like Larry-,'Shelley said in reference to Jon."475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionGeneral Counsel contends that Malin was engaged inactivity protected by the Act and that Respondent sus-pended and discharged him because of that protected ac-tivity rather than the asserted reason of insubordination.General Counsel argues pretext and discriminatorymotive to support his allegation of violations of Section8(a)(1) and (4). The Charging Party argues somewhatparallel to General Counsel.'°In either situation the caseis one of employer motivation. As such, the causality testof Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), applies. General Counsel must makea prima facie showing sufficient to support the inferencethat protected conduct was a motivating factor in theemployer's decision. The burden then shifts to the em-ployer to demonstrate that its decision would have beenthe same in the absence of the protected activity. Gener-al Counsel offered evidence of Malin's past and presentactivity; the concerted and/or protected nature ofMalin's conduct; Respondent's knowledge thereof; Re-spondent's animus against Malin or his activity; the pre-cipitous nature of Respondent's action against Malin astriggered by the protected activity; and the pretextualnature of Respondent's reason for disciplining of Malin.General Counsel has attempted to show that Malin'sactivity on hospital premises was in concert with otheremployees and involved wages, hours, or working condi-tions thereby coming under the protection of Section 7of the Act.After consideration of the entire record, and particu-larly the testimony of General Counsel's employee wit-nesses, I am not convinced that Malin's actions againstRespondent were in concert with other employees or in-volved activities protected by the Act. Malin's repeatedreferences "to the benefit of the many employees" doesnot make it so. Besides such a statement being self-serv-ing and otherwise discredited, the bulk of the evidenceshows Malin's efforts to be individual. Malin reserved hiscommon law copyright on occasion or specifically dis-credited any input from other employees in his work.General Counsel's reliance on the open letter to the newnursing instructor in September 1977, which was signedby other employees, overlooks the substance of the ex-hibit as it relates to protected activity.The letter was an individual effort by Malin and didnot deal with factors identified with other employees andtheir working conditions. Albeit the signatures give theappearance of concert to the effort, the evidence showsthe work to be individually Malin's and that it dealsmainly with policy making, administration of the hospi-tal, teaching philosophy, and patient programming of thehospital which are subjects not critical to the mutual aidor protection of employees. In my view, the letter doesnot involve the furtherance of rights which inure to thebenefit of fellow employees. Rather, the letter is an ex-tension of Malin's personal attack on the hospital philos-ophy and administration. Malin's request of the hospital'0 Those portions of the Charging Party's brief dealing with issues notmaterial to the complaint allegation; factors outside General Counsel'stheory of the case; the substance of hospital rules previously under scruti-ny; or the substance and evaluation of rejected exhibits (except those ex-hibits admitted since the hearing) have not been considered.to post his "workers group notice" and his "notice ofintent to unionize" communicated to the hospital wasmerely an attempt by Malin to legitimize conduct nototherwise protected. I conclude, from all the evidence(of which Malin's prolific use of "first person signular" ispart), that Malin had no intent to form a workers groupor any other group. The first notice was a sham to dis-guise the added request for the hospital's annual reportswhich Malin had unsuccessfully sought in the past. Thenotice of intent to unionize also was a sham designed toshort circuit any reaction to the hospital's efforts to settlethe pending cases involving the no-solicitation/no-distri-bution rule as promulgated. The intent notice also was anattempt by Malin to forestall reaction by the hospital tohis prior entry onto the locked patient area, SBI. Myconclusions are buttressed by the record that aptly dem-onstrates that Malin was preoccupied with his litigationwhich he felt was more substantial than did Respondentor the Board's Regional Office; e.g., Malin consistentlyadded the word "conversation" to his description of Sec-tion 7 rights and the claimed transgression of Respond-ent's no-solicitation rule and added the first amendmentto the U.S. Constitution as a basis for his allegations ofillegality coupled with the demand that only the full Na-tional Labor Relations Board should consider the cases.In addition, the record is void of any affirmative conductby Respondent directed at employees which is basedupon the rules, the pending litigation, or Malin's severalnotices. That is to say that the employees were not sub-jected to discipline or restraints as a result of the exist-ence of the rules, the cases, or Malin's notices. Further,the record testimony of fellow employees evinces onlygeneral discussions with Malin concerning several topicsof interest, not prior support for Malin by fellow work-ers or approval of Malin's conversations with or corre-spondence to supervisors or management officials ofMcLean by fellow workers. The record is conspicuouslyvoid of any joint efforts by Malin and his fellow workersfor a period of 3 years. During this period, however,Malin actively pursued his individual complaints andcriticisms of the hospital policies and administration.Alleluia Cushion Co., 221 NLRB 999 (1975), cited inbrief, is distinguishable in that the complainant therein,although individually complaining, complained of condi-tions which if changed would not have benefited him butonly fellow employees. Albeit Malin's individual activitywas extensive, I find that Malin was not engaged in con-certed activities protected by Section 7 of the Act.12II Although the record contains (for restrictive purposes) past unfairlabor practice charges against Respondent, there has been no considera-tion of such charges (or complaints) on their merits. In the last analysis acharge is only an accusation and a resultant complaint is only a determi-nation by the Regional Office of General Counsel that reasonable causeexists to litigate that raised by the charge. The Charging Party's discus-sions and supporting substantive arguments in brief relative to the priorcharges against Respondent, complaints issued by the Regional Office, orsettlement agreements reached by the parties, therefore, have not beenconsidered as applicable to the resolutions required in the instant case.iz Albeit the dismissal of two of Malin's charges (filed on behalf oftwo separate employees without their consent) is not dispositive of theissue, it is a factor to be considered when determining concert or not.476 MCLEAN HOSPITALEven assuming that Malin's activities were somehowprotected under Section 7, there is no evidence to showthat the activities motivated Respondent to disciplineMalin. The record discloses the opposite, that Respond-ent accommodated Malin and his complaints at everyturn, attempting to clarify relative positions when neces-sary. However, Respondent's motivation is not thus de-termined, for General Counsel alternatively alleges thatMalin's filing of charges and subsequent cooperationwith the Regional Office staff was the real reason forMalin's discipline. It is undisputed that Malin filed 11charges, including the instant charge, against Respondentand cooperated with the Board's Regional Office in theinvestigation of the charges.'3 As far as I can tell fromthe record, Respondent was also cooperative in the in-vestigations. Although not dispositive of any issueherein, the record does disclose that several chargeswere withdrawn by Malin as subject to dismissal andseveral were dismissed by the Regional Director. Severalothers were settled with or without the joinder of theCharging Party. General Counsel has not offered any in-dependent evidence to show that Respondent was moti-vated to discipline Malin because of his conduct in utiliz-ing the Board processes. The mere fact that an employeehas filed charges or otherwise been involved in Boardprocedures is insufficient to establish a violation of Sec-tion 8(a)(4). The cases show that the Board's approach toSection 8(a)(4) generally has been a liberal one to fullyeffectuate the section's remedial purpose; however, dis-crimination cognizant by the section must be proven. Inmy view, such proof must include a direct and causalconnection between the filing of the charges and the al-leged resultant adverse action of Respondent. This Gen-eral Counsel has failed to produce.What remains of General Counsel's case is the conten-tion that Respondent's stated reasons for the suspensionand discharge are false and, if discredited, would in con-junction with timing of the discipline and shown dispar-ity of treatment between Malin and other employees sup-port the inference that Respondent's actions were dis-criminatory. I disagree for several reasons. GeneralCounsel's reference to timing of the entry into SBI withSax and Respondent's investigation of the incident is mis-placed since the asserted reason for the discipline is onlyindirectly related to the entry incident. Also, the dispar-ity of treatment as advanced by General Counsel dealswith infractions not similar to the asserted reason andwould require an abstractual evaluation of policies of Re-spondent to make a comparison. Even if such evaluationswere germane, I would hesitate to suggest my abstrac-tions for those of Respondent. Indeed, the very exhibitrelied upon by General Counsel shows discipline, includ-ing discharge, for insubordination in the past which inmy view evinces equality of treatment of employees. Inaddition, the record clearly discloses that Malin waswarned on more than one occasion for his insubordina-Is Malin, in fact, exhibited an intelligent grasp of NLRB proceduresand case law. It is noteworthy. however, that Malin consistently styledhis charges "trustees of Massachusetts General Hospital" (the target ofhis Individual conflict), rather than "McLean Hospital, a Division ofMassachusetts General Hospital," the Regional Office's consistent stylefor the casetion to the very supervisory position involved on Febru-ary 1; i.e, clinical nursing supervisor. 4 Thus, the disci-pline meted out to Malin was progressive as McLean'spolicy suggests.Respondent's asserted and undisputed reason for disci-plining Malin was insubordination on February 1 andcontinuing to February 2. General Counsel does not dis-pute the fact that Malin refused to answer Richards onFebruary 1 and Hobson on February 2. General Counselargues, however, that the refusal was not insubordinationbecause Malin refused politely, apologetically, and with anonprofane attitude; therefore, the reason must be some-thing other than his insubordination. The Charging Partyargues that he did not refuse to answer, but rather hewas privileged to not answer because Respondent wasattempting to interrogate him about his protected con-certed activities, specifically, his entry into SBI accom-panied by Board attorney Sax. The Charging Party rea-sons that, because he and Sax were preparing his priorcase for hearing, he could take Sax on hospital premiseswithout regard for hospital policies and rules. In particu-lar, since he did not have to disclose his case to Re-spondent, he was further privileged to do so without per-mission and without regard for the administration of thehospital. Thus, the Charging Party feels he had an abso-lute right to make the questioned entry and an absoluteright to refuse to discuss the entry with supervision.Respondent argues that Richards and Hobson had aright to question Malin about the entry into SBI and tosuspend him for refusing to answer on February I and todischarge him for continuing the refusal on February 2.What is at issue here is not whether reasons advancedby Respondent to support the suspension and dischargeof Malin were or were not adequate to justify the actiontaken. There is no statutory requirement that employersexercise good judgment or even reasonableness. Like-wise, there is no penalty exacted when that judgment orreason fails to some degree. What General Counsel mustestablish is that Richards and Hobson were not motivat-ed by Malin's conduct during the interviews on FebruaryI and 2, but rather by his prior extracurricular activitydirected toward the hospital or the National Labor Rela-tions Board's Regional Office.General Counsel contends that other employees whoviolated the hospital confidentiality rule were not disci-plined at all or received much less discipline. Further,that Malin did not display or demonstrate a refusal to beaccountable in matters concerning immediate patientcare. The Charging Party echoes General Counsel's con-tentions adding that the confidentiality rule was ambigu-ous and (under his interpretation) in violation of the Actor, in the alternative, that his conduct on December 8,1978, did not violate the rule under any interpretation.Further, the Charging Party asserts that he did not un-derstand the application of the rule to unauthorized visi-14 General Counsel's and the Charging Party's arguments to the con-trary notwithstanding, the merits of the prior warnings are not open toreview in this case, nor is the use of such prior warnings for insubordina-tion in violation of any settlement agreement, whether alleged or not477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtors nor did he understand what Richards was seeking inthe interview. 15In my view, neither General Counsel nor the ChargingParty has offered an argument on point. Malin was notdisciplined under the confidentiality rule albeit the initialinterview proceeded with the confidentiality rule infocus. It was Malin's umbrage taken at the interviewswhich precipitated the discipline. General Counsel andthe Charging Party argue that Malin's conduct was notinsubordinate, I do not accept. Malin was insubordinateto Richards several times on February I and to Hobsonon February 2. On none of the occasions was his insub-ordination related to protected concerted activities. Thedirect concern of Malin was his prior entry into thelocked unit with an unauthorized person. Any relation tohis pending case and its preparation was coincidental,and any substantive or detrimental disclose of the casewhich could be caused by the interview is not apparent.Malin's collateral remarks'6to both Richards andHobson belie his lack of understanding, evince his antici-pated preparedness for what might happen, and revealinsolence toward and contempt for the authority of hissupervisors. Malin admitted knowledge of the no-accessrule for off-duty employees and the visitation rules as ap-plied to patients, but disclaimed knowledge of any ruleagainst nonemployee visitors accompanied by a staffperson. The record clearly shows that the hospital hasrules regulating who may come into a patient unit,which prevent nonpatient-nonemployees from being onthe patient units without proper authorizations. Such au-thorizations come from the hospital's administrators orthe staff on duty on the subject unit. The rules are en-forced by the staff, both rank and file and supervisors. 7The testimony of Malin relating to prior use of his keysto gain entry into several patient units during off-dutyhours does not serve to qualify the hospital's rule, butrather show that Malin operated covertly where his indi-vidual case preparation was concerned. Admittedly,Malin chose not to reveal his NLRB case to Respondentwhen he made the entry with Board attorney Sax, andremained constant in his secrecy when questioned byRichards and Hobson.'8In my opinion, Malin acted athis peril when he decided that his actions under scrutinywere protected activity and completely insulated frominquiry. Red Top, Inc., 185 NLRB 989 (1970), cited bythe Charging Party in his brief in support of his refusalto respond, has questionable application as cited. In RedTop, the three employees were engaged in bargainingconferences on behalf of an employee advisory commit-tee, clearly protected by the Act. However, any impro-priety which occurs while engaged in protected activityis A discussion with Richards could very well have cleared up a mis-understanding, if one existed."' Remarks during the two interviews from the uncontradicted andcredited testimony of Richards and Hobson: "You have obviously beenprepared and are following instructions"; "Brown [attorney] has done agood job for you"; (paraphrasing) "Malin stated he was sorry that Rich-ards and he had come to an adversarial position."i? General Counsel staff employee witnesses testifying were not ques-tioned with regard to unauthorized or unidentified persons in patientunits or the use of master keys during off-duty houi s.'" It is obvious to me that both Malin and Sax knew they committed awrong when they entered SBI on December 8, 1978, for each in his orher own way attempted to avoid consequences of the act.must be weighed. If it is determined that the employee'smanner was activated by improper motives, then theprotection of the Act is lost. Therefore, even in situa-tions where the activity is clearly protected (unlike theinstant case), improprieties which occur during the pro-tected activity do not necessarily come under the Act'sumbrella. I note particularly that it was not the proprietyof Malin's remarks that invoked the hospital's disciplineupon Malin, but rather his steadfast refusal to answer hissupervisor's questions or otherwise cooperate with herduring the interview.Therefore, I conclude and find the following: McLeandid have a proprietary and lawful interest in Malin's off-duty activity on its premises; McLean did have existingrules, taken collectively, which deny unrestricted accessto staff employees to any and all locked patient units;Malin was aware of and understood the hospital rulespertaining to unauthorized visitors to locked patientunits; Malin did violate the hospital rules on December8, 1978, when he admitted himself and Board attorneySax into the locked patient unit, SBI; Malin and Sax,without regard to hospital rules, were not engaged in anactivity protected by the Act when they entered thelocked patient unit, SBI, whether or not they were pre-paring an unfair labor practice case for hearing; Richardson February I lawfully questioned Malin about the entryof himself and an unidentified female into SBI;'9Malin'srefusal to respond to Richards on February I was insub-ordination for which he could be lawfully disciplined;Hobson on February 2 lawfully questioned Malin aboutthe entry incident and the prior insubordination of Feb-ruary 1; Malin's refusal to respond to Hobson was insub-ordination for which he could be lawfully disciplined, in-cluding discharge.Having found the "entry" of Malin and Sax to be un-protected, Malin's argument in his brief shifting blamefor the entry to attorney Sax and the National Labor Re-lations Board's Regional Office is of no avail. Malincannot have his cake and eat it too. If Malin were notthe moving force in the entry, he should have fixedblame on February I and avoided the consequences ofrefusing to answer his supervisor's inquiry.Moreover, as I view the record, General Counsel hasnot presented any credible evidence of animus or hostil-ity toward Malin or his many activities and, in the ab-sence of such evidence, a discriminatory motive cannotbe inferred even if I were to reject Respondent's assertedreason and accept General Counsel's proof on timing anddisparity. Accordingly, I shall recommend that the al-leged violations of Section 8(a)(1) and (4) based uponRespondent's suspension and discharge of Malin be dis-missed.E. Statements to State Unemployment AgencyHaving found Respondent's discipline of Malin to belawful, I conclude and find that Respondent's communi-cation to the state unemployment agency is not in viola-19 In my view, Richards could have lawfully questioned Malin on theidentity of the person accompanying him into the locked unit478 MCLEAN HOSPITALtion of Section 8(a)(1) and, accordingly, I shall recom-mend dismissal of that complaint allegation.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent did not violate Section 8(a)(1) or (4) ofthe Act by a threat to issue discipline or by conductinginterviews with employee Laurence Malin, or by sus-pending and discharging employee Laurence Malin, orby assigning reasons for Laurence Malin's separationwith the State of Massachusetts Division of EmploymentSecurity.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER20The complaint is dismissed in its entirety.20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes479